DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “and/or regulating a fuel supply to the burner (16), and/or regulating an additional fuel supply” Claim 1 from which claim 2 depends requires “a fuel intended for the burner”.  Notwithstanding the alternative form of the limitation, the scope of these fuels supplies is unclear.  It is unclear if “a fuel supply to the burner” of claim 3 is the same fuel as the fuel intended for the burner of claim 1.  It is unclear if the claim encompasses and embodiment in which three distinguishable fuel supplies are required.  
Claim 4 recites “preferably”.  The term preferably renders the claim indefinite.  It is unclear if the limitations following the term are require elements of the claim. 
Claim 5 is indefinite at least by virtue of dependency. 
Claim 12 recites “preferably”.  The term preferably renders the claim indefinite.  It is unclear if the limitations following the term are require elements of the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 7, 9, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. US20150011009.
Regarding claim 1, Schmidt et al. US20150011009 discloses a method for operating a furnace having 
a furnace chamber which is heated by means of at least one burner (Fig. 1, burner 16, combustion chamber 12), 
wherein the method comprises monitoring combustion in the furnace chamber and monitoring a calorific value of a fuel intended for the burner (abstract, and sensors 30, 33, Fig. 1).
Regarding claim 2, Schmidt further discloses a method according to claim 1, further comprising regulating the burner (16) as a function of the combustion in the furnace chamber (14) and as a function of the calorific value of the fuel intended for the burner (16).
Regarding claim 3, Schmidt further discloses a method according to claim 2, wherein the regulation of the burner comprises regulating an oxygen supply to the burner, and/or regulating a fuel supply to the burner (16), and/or regulating an additional fuel supply (¶79).
Regarding claim 6, Schmidt further discloses a method according to claim 1, further comprising regulating an oxygen supply into the furnace chamber as a function of the combustion in the furnace chamber (¶79).
Regarding claim 7, Schmidt further discloses a method according to claim 1, wherein monitoring the combustion in the furnace chamber comprises measuring at least one exhaust gas parameter of exhaust gases which are produced during combustion in the furnace chamber (air sensor 24), wherein preferably at least one exhaust gas parameter comprises a concentration of carbon monoxide, and/or oxygen, and/or carbon dioxide, and/or nitrogen oxide.
Regarding claim 9, Schmidt further discloses a control unit (Fig. 1, determination unit 32) for operating a furnace (Fig. 1) having a furnace chamber which is heated by means of at least one burner (chamber 12, burner 16), wherein the control unit is designed to carry out a method according to claim 1 (see claim 1, above).
Regarding claim 10, Schmidt further discloses a control unit according to claim 9, wherein the control unit comprises a control device and/or several control devices connected via a communications link (determination unit 32, control unit 25, setting means 26 and 27, seen in Fig. 1).
Regarding claim 11, Schmidt further discloses a furnace system comprising: 
- a furnace having a furnace chamber (Fig. 1, chamber 12); 
- a burner for heating the furnace chamber (burner 16); 
- a control unit according to claim 9 (see claim 9 above).

Claim(s) 1, 2, 3, 6, 7, 9, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruschet et al. US20030054306.
Regarding claim 1, Ruschet et al. US20030054306 teaches a method for operating a furnace having 
a furnace chamber which is heated by means of at least one burner (Fig. 1, chamber 9, burner 11), 
wherein the method comprises monitoring combustion in the furnace chamber (sensor 29) and monitoring a calorific value of a fuel intended for the burner (abstract).
Regarding claim 2, Ruschet further discloses a Method according to claim 1, further comprising regulating the burner as a function of the combustion in the furnace chamber  and as a function of the calorific value of the fuel intended for the burner (¶36, Claim 7).
Regarding claim 3, Ruschet further discloses a Method according to claim 2, wherein the regulation of the burner comprises regulating an oxygen supply to the burner (Claim 7, ¶36), and/or regulating a fuel supply to the burner, and/or regulating an additional fuel supply.
Regarding claim 6, Ruschet further discloses a Method according to claim 1, further comprising regulating an oxygen supply into the furnace chamber as a function of the combustion in the furnace chamber (Claim 7, ¶36).
Regarding claim 7, Ruschet further discloses a Method according to claim 1, wherein monitoring the combustion in the furnace chamber comprises measuring at least one exhaust gas parameter of exhaust gases which are produced during combustion in the furnace chamber (Fig. 1, measuring probe 33), wherein preferably at least one exhaust gas parameter comprises a concentration of carbon monoxide, and/or oxygen, and/or carbon dioxide, and/or nitrogen oxide.
Regarding claim 9, Ruschet further discloses a Control unit (Fig. 1, 35) for operating a furnace having a furnace chamber (9) which is heated by means of at least one burner (11), wherein the control unit is designed to carry out a method according to claim 1 (see claim 1 above).
Regarding claim 10, Ruschet further discloses a Control unit (24) according to claim 9, wherein the control unit comprises a control device and/or several control devices connected via a communications link (¶31, control device 35, blower 17, valves 19 and 23, temperature sensors 29 and 31, ignition device 27 and/or measuring probe 33)
Regarding claim 11, Ruschet further discloses a Furnace system comprising: 
- a furnace having a furnace chamber (Fig. 1, 9); 
- a burner for heating the furnace chamber (11); 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruschet et al. US20030054306 in view of Schmidt et al. US20150011009.
Regarding claim 4, Ruschet does not expressly disclose the method according to claim 1, wherein monitoring the calorific value of the fuel intended for the burner comprises precombusting a part of the fuel intended for the burner , and preferably comprises ascertaining an oxygen demand for the precombustion.
Schmidt et al. US20150011009 teaches a method for the calorific value of a fuel comprising precombusting a part of the fuel intended for the burner (Fig. 2 test burner 10 determines a calorific value of the fuel intended for burner 42, ¶74 and ¶75, ¶26).  Schmidt teaches that such a test burner or precombustion determination of the calorific value of the fuel avoids unfavorable operating conditions in the main burner (¶26). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a test burner or precombustor as taught by Schmidt since doing so would avoid unfavorable operating conditions in the main burner
Regarding claim 12, Ruschet does not expressly disclose the furnace system (10) according to claim 11, further comprising a precombustor designed to precombust a part of the fuel intended for the burner, and wherein the furnace system is preferably designed to ascertain an oxygen demand for the precombustion.
Schmidt et al. US20150011009 teaches a method for the calorific value of a fuel comprising precombusting a part of the fuel intended for the burner (Fig. 2 test burner 10 determines a calorific value of the fuel intended for burner 42, ¶74 and ¶75, ¶26).  Schmidt teaches that such a test burner or precombustion determination of the calorific value of the fuel avoids unfavorable operating conditions in the main burner (¶26). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a test burner or precombustor as taught by Schmidt since doing so would avoid unfavorable operating conditions in the main burner

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruschet et al. US20030054306 in view of Schmidt et al. US20150011009 and in view of Buchanan et al. US6030597.
Regarding claim 5, the previously combined references do not expressly teach the method according to claim 4, wherein a part of the fuel intended for the burner is diverted for the precombustion from the remaining part of the fuel intended for the burner before the remaining part of the part of the fuel intended for the burner is supplied to the burner.
	Schmidt does teach that it is the same fuel directed to the main burner and the precombustor (Fig. 1 and Fig. 2).  
Buchanan et al. US6030597 teaches a method of operating a precombustor (Fig. 2, preburner 205) wherein a part of the fuel is diverted for precombustion from the remaining part of the fuel (Fig. 2, gas line 210, fuel diverted via line 200 to preburner 205).  
. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al. US20070034054 in view of Schmidt et al. US20150011009.
Regarding claim 8, Allemand et al. US20070034054 discloses a method for operating a furnace having 
a furnace chamber which is heated by means of at least one burner (Fig. 1, burner 10, chamber 1), 
wherein the method comprises monitoring combustion in the furnace chamber (detectors 5 and 6).
 	wherein metallic feedstock is at least partially melted in the furnace chamber when the furnace is operating (abstract, metal 3).  
Allemand does not expressly disclose monitoring a calorific value of a fuel intended for the burner
Schmidt et al. US20150011009 teaches a method for the calorific value of a fuel comprising precombusting fuel intended for a burner (Fig. 2 test burner 10 determines a calorific value of the fuel intended for burner 42, ¶74 and ¶75, ¶26).  Schmidt teaches that such a test burner or precombustion determination of the calorific value of the fuel avoids unfavorable operating conditions in the main burner (¶26) and that measuring the calorific value of the fuel improves control and performance of the furnace (¶3, ¶4, ¶5). 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with the method of monitoring a calorific value of a fuel 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762